DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a rotary sealing disc positioned separated from and in line with the rotary saw blade” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Stackhouse (3,656,519).
Regarding claim 1, Stackhouse teaches a system capable of being used for sealing a cut edge of a cellular PVC board substantially as claimed except for limitations in bolded texts comprising: 
a rotary saw blade 20; and 
a rotary sealing disc 60 positioned separated from and in line with the rotary saw blade and configured to seal the cut edge of the PVC board by friction and heat after the PVC board is cut by the rotary saw blade, wherein the rotary sealing disc includes a kerf- engaging surface with a continuous circumference dimensioned wider than a cutting edge of the saw blade and configured to apply from about 0.002" to about 0.006" of interference to a kerf surface of the PVC board to spin against and seal the cut edge of the PVC board after the PVC board is cut by the rotary saw blade.
See Figs. 1-2.
Stackhouse does not teach the kerf-engaging surface configured to apply from about 0.002" to about 0.006" of interference to a kerf surface of the PVC board.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to make the kerf-engaging surface to apply from about 0.002" to about 0.006" of interference to a kerf surface of the PVC board, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As to the expression “configured to seal the cut edge of the PVC board by friction and heat after the PVC board is cut by the rotary saw blade”, the rotary sealing disc 60 is in contact with a kerf cut by the rotary saw blade 10, which creates friction between the sealing disc and the kerf surfaces. The friction creates heat. Therefore, Stackhouse reads on the claim language.
Regarding claim 2, Stackhouse teaches the invention substantially as claimed except for the PVC board having a core temperature about 1200F-2000F. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to cut PVC board having a core temperature about 1200F-2000F, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dutina (4,599,929) in view of Huther (1,861,218).
Regarding claim 1, Dutina teaches a system capable of being used for sealing a cut edge of a cellular PVC board substantially as claimed except for limitations in bolded texts comprising: 
a rotary saw blade 2; and 
a rotary sealing disc 4 positioned separated from and in line with the rotary saw blade and configured to seal the cut edge of the PVC board by friction and heat after the PVC board is cut by the rotary saw blade, wherein the rotary sealing disc includes a kerf- engaging surface with a continuous circumference dimensioned wider than a cutting edge of the saw blade and configured to apply from about 0.002" to about 0.006" of interference to a kerf surface of the PVC board to spin against and seal the cut edge of the PVC board after the PVC board is cut by the rotary saw blade.
See Figs. 1-2.
Dutina does not teach the sealing disc having a kerf-engaging surface with a continuous circumference dimensioned wider than a cutting edge of the saw blade configured to apply from about 0.002" to about 0.006" of interference to a kerf surface of the PVC board.
Huther teaches a saw blade 10 having a kerf-engaging surface 15 with a continuous circumference dimensioned wider than a cutting edge of the saw blade configured to apply an interference to a kerf surface for creating a smooth surface (sealed surface).  See Fig. 1. 
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the saw blades in Dutina a kerf-engaging surface as taught by Huther to apply an interference to a kerf surface for creating a smooth surface.
Huther does not teach an interference of 0.002" to about 0.006.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply an interference of 0.002" to about 0.006 on a kerf, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Dutina teaches the invention substantially as claimed except for the PVC board having a core temperature about 1200F-2000F. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to cut PVC board having a core temperature about 1200F-2000F, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 3 and 10, Dutina teaches the invention substantially as claimed except for the board being advanced about 4-5ft/min and the sealing disc rotating about 3000-3800rpm.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to advance a board 4-5ft/min and to rotate the sealing disc about 3000-3800rpm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Dutina teaches a system capable of being used for sealing a cut edge of a cellular PVC board substantially as claimed except for limitations in bolded texts comprising a rotary saw blade 4 having an integral and elevated kerf-engaging surface with a continuous circumference dimensioned wider than a cutting edge of the saw blade and  configured to apply from about 0.002" to about 0.006" of interference to a kerf surface of the PVC board.
See Figs. 1-2.
Dutina does not teach the saw blade having an integral and elevated kerf-engaging surface with a continuous circumference dimensioned wider than a cutting edge of the saw blade configured to apply from about 0.002" to about 0.006" of interference to a kerf surface of the PVC board.
Huther teaches a saw blade 10 having an integral and elevated kerf-engaging surface 15 with a continuous circumference dimensioned wider than a cutting edge of the saw blade configured to apply an interference to a kerf surface for creating a smooth surface (sealed surface).  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the saw blades in Dutina an integral and elevated kerf-engaging surface as taught by Huther to apply an interference to a kerf surface for creating a smooth surface.
Huther does not teach an interference of 0.002" to about 0.006.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply an interference of 0.002" to about 0.006 on a kerf, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 12, Dutina teaches a system for sealing a cut edge of a cellular PVC board substantially as claimed except for limitations in bolded texts comprising: 
a rotary saw blade 4; 
a kerf-engaging surface configured to apply interference to a kerf surface of the PVC board sufficient to seal the cut edge of the PVC board, wherein the kerf-engaging surface is part the rotary saw blade, wherein the kerf-engaging surface is a sealing rim with continuous circumference configured to spin against and seal the cut edge of the PVC board after the PVC board is cut by the rotary saw blade; and 
a kerf splitting device 12 positioned in line and configured to engage a kerf of the PVC board after the PVC board is cut by the rotary saw blade to maintain separation of sealed kerf surfaces of the PVC board.
See Figs. 1-2
Dutina does not teach the saw blade having an integral kerf-engaging surface with a continuous circumference dimensioned wider than a cutting edge of the saw blade configured to apply an interference to a kerf surface of the PVC board.
Huther teaches a saw blade 10 having an integral and elevated kerf-engaging surface 15 with a continuous circumference dimensioned wider than a cutting edge of the saw blade configured to apply an interference to a kerf surface for creating a smooth surface (sealed surface).  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the saw blades in Dutina an integral and elevated kerf-engaging surface as taught by Huther to apply an interference to a kerf surface for creating a smooth surface.
Regarding claims 5 and 15, the modified system of Dutina teaches the invention substantially as claimed except for the PVC board having a core temperature about 1200F-2000F. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to cut PVC board having a core temperature about 1200F-2000F, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 6 and 7, a kerf splitting device 12 is best seen in Fig. 1 in Dutina.
Regarding claims 8, 9, 16 and 17, the modified system of Dutina teaches the invention substantially as claimed except for the board being advanced about 4-5ft/min and the blade rotating about 3000-3800rpm.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to advance a board 4-5ft/min and the blade rotating about 3000-3800rpm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 11 and 20, Dutina teaches a plurality of blades 4 of a gang saw in Fig. 1.
Regarding claim 21, a plurality of kerf splitting devices 12 are best seen in Fig. 1 in Dutina.
Response to Arguments
Applicant's arguments with respect to claims 1, 4 and 12 have been fully considered but they are not persuasive.
Regarding claim 1, Stackhouse reference is introduced to the saw blade and the kerf disc being in line.
Regarding claims 4 and 12, Bishop reference is replaced with Huther reference to teach a continuous circumferential kerf surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724